ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-327, concluding that ROBERT A. FRANCO of MORRISTOWN, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since January 4, 2013, by Orders of the Court filed December 5, 2012, and January 29, 2013, should be suspended from practice for a period of one year for violating RPC 1.15 (failure to promptly notify clients or third person of receipt of funds in which they have an interest and to promptly disburse those funds), RPC 1.15(c)(failure to segregate disputed funds), and RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ROBERT A. FRANCO is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that ROBERT A. FRANCO remain suspended from the practice of law pursuant to the Order of the Court filed January 29, 2013 (D-68-12; 072097), and pending his compliance with the fee settlement agreement entered in District Docket No. X-201202IF, and his payment of the sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review
*156Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (8) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.